                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT WINCHESTER

UNITED STATES OF AMERICA                        )
                                                )           Case No. 4:18-cr-23
v.                                              )
                                                )           Judge Collier
RONALD SHANE CAMPBELL                           )

                                    MEMORANDUM

       On November 15, 2019, Defendant Ronald Campbell filed a motion to dismiss the Second

Superseding Indictment in this case. (Doc. 52.) The United States (“the Government”) has filed

a response in opposition (Doc. 55), and the time to file a reply has expired. See E.D. Tenn. L.R.

7.1(a). For the reasons outlined below, the Court will deny Defendant’s motion.

I.     BACKGROUND

       On July 24, 2018, Defendant was indicted for possessing a firearm after previously being

convicted of a misdemeanor crime of domestic violence, in violation of 18 U.S.C. § 922(g)(9).

(Doc. 1.) A Superseding Indictment was filed on November 27, 2018, which added a second count

charging Defendant with possession of a firearm while an unlawful user of controlled substances,

in violation of 18 U.S.C. § 922(g)(3). (Doc. 23.) A Second Superseding Indictment was filed on

July 23, 2019 (Doc. 42), which Defendant now challenges. The Second Superseding Indictment

charges Defendant only with knowing possession of a firearm while he was an unlawful user of

controlled substances. (Id.)

       Defendant seeks dismissal of the Second Superseding Indictment on three separate

grounds. (Doc. 52.) First, Defendant argues 18 U.S.C. § 922(g)(3) is unconstitutionally vague on

its face. (Id.) Second, Defendant contends the statute is unconstitutional because it criminalizes
the “status” of being a drug user or addict. (Id.) Finally, Defendant asserts the law violates the

Second Amendment based on District of Columbia v. Heller, 554 U.S. 570, 592 (2008). (Id.)

       The Government has filed a response in opposition. (Doc. 55.) The Government argues

Defendant has not established that the statute is unconstitutionally vague as applied to him and

contends the vagueness challenge is better addressed at the close of the Government’s evidence.

(Id.) Accordingly, the Government urges the Court to deny Defendant’s motion. (Id.)

II.    DISCUSSION

       A.      Void for Vagueness Challenge

        “No person shall . . . be deprived of life, liberty, or property, without due process of law.”

U.S. Const. amend. V. This guarantee of due process is violated when “a criminal law [is] so

vague that it fails to give ordinary people fair notice of the conduct it punishes, or [is] so

standardless that it invites arbitrary enforcement.” Johnson v. United States, 135 S. Ct. 2551, 2556

(2015). Fair notice is provided when a law “give[s] the person of ordinary intelligence a reasonable

opportunity to know what is prohibited, so that he may act accordingly.” Grayned v. City of

Rockford, 408 U.S. 104, 108 (1972). A law invites arbitrary enforcement “if it ‘leaves judges and

jurors free to decide, without any legally fixed standards, what is prohibited and what is not in

each particular case’ . . . or permits them to prescribe the sentences or sentencing range available.”

Beckles v. United States, 137 S. Ct. 886, 894–95 (2017) (quoting Giaccio v. Pennsylvania, 382

U.S. 399, 402–03 (1966)). There is a “strong presumptive validity that attaches to an Act of

Congress[.]” United States v. Nat’l Dairy Prods. Corp., 372 U.S. 29, 32 (1963).

       Here, Defendant raises a facial vagueness challenge against 18 U.S.C. § 922(g)(3), which

makes it “unlawful for any person . . . who is an unlawful user of or addicted to any controlled

substance (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)) . . . to . . .



                                                  2
possess in or affecting commerce, any firearm or ammunition[.]” Defendant contends the statute

is facially void for vagueness because it fails to define “unlawful user” and the definition for

“addict” is vague. (Doc. 52.) As a result, Defendant asserts “[a] person of ordinary intelligence

would be unable to determine what conduct falls within these categories, even as they have been

construed and limited by judicial opinions.” (Id. at 3.) Further, Defendant contends the Supreme

Court’s recent decision in Rehaif v. United States, 139 S. Ct. 2191 (2019), “which requires that the

defendant know he qualifies under the technical definitions of ‘unlawful user’ or ‘addict’ further

highlights the vagueness of this statute.” (Id.) Thus, Defendant asserts the Court should dismiss

the indictment. (Id.)

        In response, the Government asserts Defendant does not have standing to challenge the

statute as facially unconstitutional because the statute clearly covers “an individual who was a

repeated and regular user of marijuana during the same time period that he possessed a firearm, as

the United States submits the evidence will show in the instant case.” (Doc. 55 at 2.) The

Government also notes that outside the First Amendment context, a defendant must demonstrate a

statute is vague as applied to his or her particular case. (Id.) Because this approach requires

analysis of the actual facts, the Government contends the vagueness challenge is better addressed

at the close of its evidence at trial. (Id.)

        The Government also urges the Court to follow the numerous circuit court decisions

upholding the constitutionality of § 922(g)(3) in as-applied vagueness challenges. (Id.) Finally,

the Government contends that Rehaif further insulates § 922(g)(3) from a vagueness challenge

“because a defendant’s earnest misapprehension about whether he possesses the requisite status

would prevent the government from proving the knowledge-of-status element.” (Id. at 6.)




                                                 3
       Because Defendant has been charged as an “unlawful user” of controlled substances, the

Court will only consider Defendant’s challenge to that portion of the statute.

       Typically, “vagueness challenges to statutes which do not involve First Amendment

freedoms must be examined in the light of the facts of the case at hand.” United States v. Krumrei,

258 F.3d 535, 537 (6th Cir. 2001) (quoting United States v. Powell, 423 U.S. 87, 92 (1975)); see

also United States v. Kernell, 667 F.3d 746, 750 (6th Cir. 2012) (“For challenges to the statute that

do not implicate First Amendment concerns, the defendant bears the burden of establishing that

the statute is vague as applied to his particular case, not merely that the statute could be construed

as vague in some hypothetical situation.”) (internal quotations and citation omitted).

       Defendant contends the Supreme Court’s decision in Johnson, 135 S. Ct. 2551, clarified

that courts may find a statute vague on its face without considering the actual facts, even if the

statute does not involve First Amendment freedoms. (Doc. 52 at 5, n.2.) However, Johnson dealt

with a different statute and unique set of circumstances.

       In Johnson, the Supreme Court addressed the constitutionality of the residual clause of the

Armed Career Criminal Act. 135 S. Ct. at 2556. The Supreme Court had previously required

courts applying the residual clause to engage in a “categorical approach,” in which the courts

imagined an “ordinary case” rather than considering the actual facts. Id. at 2557. As a result, the

residual clause was being applied in “a judge-imagined abstraction,” using an imprecise “serious

potential risk” standard. Id. at 2558. In contrast, § 922(g)(3) requires an analysis of actual facts,

thereby avoiding the dangers of the “categorical approach” outlined in Johnson.

       In addition, the Supreme Court noted in Johnson that despite efforts to establish a workable

standard for nine years, there remained a “black hole of confusion” in residual-clause cases. Id.

Section 922(g)(3) does not suffer from this problem, as evidenced by the uniform application of



                                                  4
the statute. See United States v. Yancy, 621 F.3d 681, 687 (7th Cir. 2010) (“Every circuit to have

considered the question has demanded that the habitual use be contemporaneous with the gun

possession.”).

       Considering these distinctions, the Court will follow the long-standing tradition of

examining statutes that do not implicate the First Amendment “in the light of the facts of the case

at hand.” Krumrei, 258 F.3d at 537. However, at this stage in the proceedings, there are no facts

for the Court to evaluate beyond what is alleged in the Second Superseding Indictment. As a

result, the Court is unable to determine whether the statute is vague as applied to the facts of

Defendant’s particular case and thus will deny Defendant’s motion to dismiss on vagueness

grounds.

       B.        Eighth Amendment Challenge

       Defendant also claims there is a potential constitutional challenge pursuant to Robinson v.

California, 370 U.S. 660 (1962). (Doc. 52.) Defendant argues the Supreme Court in Robinson

struck down a statute that criminalized the “status” of being a drug user and contends § 922(g)(3)

similarly criminalizes the “status” of being a drug user. (Id.)

       In Robinson, the Supreme Court struck down a statute that made it illegal “to ‘be addicted

to the use of narcotics.’” 370 U.S. at 660. The Supreme Court explained the statute was “not one

which punishes a person for the use of narcotics, for their purchase, sale or possession, or for

antisocial or disorderly behavior resulting from their administration.” Id. at 666. Rather, the

statute made “the ‘status’ of narcotic addiction a criminal offense[.]” Id. As a result, the Court

held the law violated the Eighth and Fourteenth Amendments. Id.

       In contrast, Defendant was charged with possession of a firearm while an unlawful drug

user under 18 U.S.C. § 922(g)(3). “Section 922(g)(3) does not criminalize the status of being an



                                                 5
unlawful user or addict, but rather, the act of possessing a firearm while being an unlawful user or

addict.” See United States v. Burchard, 580 F.3d 341, 348 (6th Cir. 2009). Thus, the statute

criminalizes the specific conduct of possession of a firearm and use of illicit drugs, rather than

criminalizing the “status” of being a drug user. Because § 922(g)(3) does not make the “status”

of being a drug user a crime, there are no Eighth Amendment concerns under Robinson.

Accordingly, this portion of Defendant’s motion will also be denied.

       C.      Second Amendment Challenge under Heller

       The Second Amendment states: “A well-regulated Militia, being necessary to the security

of a free State, the right of the people to keep and bear Arms, shall not be infringed.” U.S. Const.

amend. II. The core right under the Second Amendment is “the right of law-abiding, responsible

citizens to use arms in defense of hearth and home.” Heller, 554 U.S. at 635. The right to keep

and bear arms, however, “is not unlimited.” Id. at 626.

       The Sixth Circuit Court of Appeals has adopted a two-pronged test to evaluate Second

Amendment challenges post-Heller. See United States v. Greeno, 679 F.3d 510, 518 (6th Cir.

2012). First, a court must determine whether the statute “burdens conduct that falls within the

scope of the Second Amendment right as historically understood.” Id. at 518. If there is no such

burden, “then the analysis can stop there; the regulated activity is categorically unprotected, and

the law is not subject to further Second Amendment review.” Id. (quoting Ezell v. City of Chicago,

651 F.3d 684, 701–03 (7th Cir. 2011)).

       Here, Defendant claims the statute is unconstitutional because it “prevents anyone with the

‘status’ of illegal drug user – whether actively engaged in illegal conduct or not – from possessing

a gun[.]” (Doc. 52 at 12.) However, as discussed above, the statute prohibits possession of a

firearm by individuals contemporaneously engaged in illegal conduct, namely consumption of



                                                 6
illegal substances. See Burchard, 580 F.3d at 348. An individual engaged in illegal conduct is not

a law-abiding citizen protected under the core right recognized by the Second Amendment. See

Heller, 554 U.S. at 635. Thus, § 922(g)(3) does not burden conduct that falls within the Second

Amendment as it has been historically recognized, meaning the regulated activity is “categorically

unprotected.” See Greeno, 679 F.3d at 520. Accordingly, the Court will deny Defendant’s Second

Amendment challenge under Heller.

III.   CONCLUSION

       For the foregoing reasons, the Court will DENY Defendant’s motion to dismiss the Second

Superseding Indictment (Doc. 52).



       An appropriate order will enter.




                                                    /s/________      ___________
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE




                                                7
